08/09/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs June 21, 2022

               STERLING CARTER v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Davidson County
                     No. 2017-D-2460 Steve R. Dozier, Judge
                     ___________________________________

                           No. M2021-01093-CCA-R3-PC
                       ___________________________________

The Petitioner, Sterling Carter, pleaded guilty to aggravated sexual battery, and the trial
court imposed a twenty-two year sentence to be served in the Tennessee Department of
Correction. The Petitioner filed a post-conviction relief petition, alleging that he had
received the ineffective assistance of counsel and that his guilty plea was involuntary.
After a hearing, the post-conviction court denied relief, finding that the Petitioner had not
proven his allegations by clear and convincing evidence. On appeal, the Petitioner
maintains his arguments. After review, we affirm the post-conviction court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and J. ROSS DYER, JJ., joined.

Ryan C. Caldwell, Nashville, Tennessee, for the appellant, Sterling Carter.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Amy M. Hunter,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION
                            I. Procedural History and Facts
                                 A. Procedural History

       On November 13, 2017, a Davidson County grand jury indicted the Petitioner for
three counts of rape of a child and one count of aggravated sexual battery. The Petitioner
pleaded guilty on October 17, 2018, to one count of aggravated sexual battery as a lesser-
included offense of rape of a child in Count 1 of the indictment. Pursuant to the plea
agreement, the trial court imposed a twenty-two year sentence and the remaining counts of
the indictment were dismissed.
                           B. Guilty Plea Submission Hearing

        At the guilty plea submission hearing, the Petitioner confirmed that he was not under
the influence of drugs or alcohol and was not suffering from any mental health issues. The
trial court reviewed the charges against the Petitioner and the potential sentences. The
Petitioner stated that he understood the charges and had discussed them with his attorneys
(“Counsel” and “Co-counsel”). The Petitioner testified that he was satisfied with Counsel
and Co-counsel’s representation. The trial court then reviewed the plea agreement, which
was an amended charge to aggravated sexual battery and a twenty-two year sentence to be
served at 100%. The trial court reviewed the Petitioner’s constitutional rights and the rights
he was waiving to enter a guilty plea. The Petitioner affirmed his understanding and
identified his signature on the plea agreement. The Petitioner denied that anyone was
forcing him to enter the plea or that any promises, outside of the agreement, had been made
to him.

       The State recited the following facts in support of the trial court’s acceptance of the
Petitioner’s guilty plea:

       On August 20th of 2017, the child victim . . . was helping [the Petitioner]
       clean out an office building . . . . [The Petitioner] and [the victim] were
       cleaning an upstairs bathroom. [The victim] was standing on the counter
       cleaning a mirror when the [Petitioner] pulled her pants and underwear down
       to her[] knees and started touching her thighs with his hands. He picked [the
       victim] up and threw her on the couch where he continued to touch her body
       including her vagina with his hands. He then took out his penis, put it in
       inside [the victim]’s vagina.

              [The Petitioner] eventually stopped and gave [the victim] her clothing.
       The [Petitioner] then told [the victim] to finish vacuuming and they finished
       cleaning the office and went home.

       Following the State’s recitation, the Petitioner entered a plea of guilty. The trial
court accepted the plea, entered the agreed sentence, and the remaining charges against the
Petitioner were dismissed.

                               C. Post-Conviction Hearing

       The Petitioner, pro se, timely filed a petition for post-conviction relief, alleging
ineffective assistance of counsel and that his guilty plea was involuntary. The post-
conviction court appointed an attorney to represent the Petitioner, and an amended petition
                                              2
was filed. The Petitioner alleged, as relevant on appeal, that Counsel was ineffective
because he failed to communicate adequately with the Petitioner in order to develop a
proper defense strategy and that his guilty plea was involuntary. At a hearing on the
petition, the parties presented the following evidence:

       The Petitioner testified that he met with Counsel six or seven times before his guilty
plea hearing. He agreed that during those meetings Counsel explained the charges and the
State’s evidence against the Petitioner. The Petitioner clarified that their discussion about
the State’s evidence was “extremely brief” and that Counsel did not review the discovery
with him.

       The Petitioner recalled one night when Counsel brought a laptop computer to jail to
show the Petitioner his recorded interview with the detective. Counsel had difficulty
playing the recording but once he was able to do so, the Petitioner was still unable to hear
the audio. The Petitioner read the transcript of the interview and told Counsel that the
transcript was not accurate. Counsel told the Petitioner not to worry about it because the
interview was going to be suppressed.

        The post-conviction court asked the Petitioner what he meant when he said the
transcript was not accurate, and the Petitioner explained that he made statements to the
detective that were not in the transcript and that there were statements in the transcript that
were “completely mis-worded.” As an example, the Petitioner testified that, during the
interview, he twice told the detective “you don’t care about victims” and that those
statements were not in the transcript. The Petitioner agreed that Counsel tried to suppress
the interview but that the trial court had ruled the recorded interview was admissible.

       The Petitioner testified that the victim indicated to him that she had been raped but
would not disclose who had raped her. The Petitioner urged the victim to tell someone and
seek help, but the victim refused. Desperate to help the victim, the Petitioner went to the
police and disclosed that he had engaged in sexual conduct with the victim in order to
instigate an investigation. He stated that he believed his name would be cleared during the
investigation and that the real perpetrator would be identified and arrested.

       The post-conviction court read portions from the police interview transcript, and the
Petitioner pointed out that he only responded to the detective’s questions about specific
sexual conduct. He noted that the detective suggested specific behavior in the question,
and the Petitioner merely agreed. The Petitioner then stated that the transcript was “totally
wrong.” The post-conviction court responded, “the DVD was introduced as well.” The
Petitioner maintained that none of his statements to the detective during the interview were
true. He stated that he was only trying “to help [the victim] out.” He said he was certain

                                              3
that the physical evidence would show that he never touched the victim, so he had not been
concerned about his admissions during the police interview.

        About the plea agreement, the Petitioner said that he had fifteen to twenty minutes
to consider the State’s offer of twenty-two years. Counsel told him it was “a good deal”
and that his “recourse” after pleading was “a postconviction thing.” The Petitioner testified
that he “felt like [he] was coerced into [pleading guilty].” The Petitioner agreed that the
trial court reviewed his constitutional rights with him at the guilty plea hearing.

       The Petitioner testified that he requested discovery three or four times but that
Counsel never provided it. Although he did not know her identity, the Petitioner testified
that once he arrived at “Bledsoe” he spoke with a woman who told him he had Post
Traumatic Stress Disorder. He said that this was the first that he learned of this diagnosis.

       On cross-examination, the Petitioner testified that, in August 2017, he went “to the
woods” the morning after he was “at the [office] with [the victim].” He hid in the woods
for several days while wearing a GoPro to record statements and apologies to his family.
The State played a portion of the GoPro video, and the Petitioner identified himself as the
person speaking in the video. The Petitioner agreed that he stated in the video that he was
“going out to the woods so that [he] could kill [him]self because [he] felt guilty about what
[he] had done.” The Petitioner denied that any of the apologies he made during the GoPro
recordings related to the victim. The Petitioner said that he had a Beretta with him while
in the woods but had not intended to use it to kill himself. He thought he would die of
starvation and dehydration.

       It was after the Petitioner “failed to kill [him]self” that he confessed to the detective.
The Petitioner reiterated that he made up his confession to the detective to keep the victim
from killing herself. He denied giving a similar confession to his daughter while hiding in
the woods but stated “[w]hen she asked me that I thought I was dead anyway, didn’t really
matter, I should have been dead.” He confirmed that his daughter was the victim’s cousin.

        About his conversation with his daughter, he clarified that his daughter was adamant
about defending him and he told her “no.” The Petitioner explained that he declined his
daughter’s support in defending him because, while hiding in the woods, he had been
without water for four full days and “should have been dead.” The Petitioner’s daughter
did not accept his answer and continued to argue. In an effort to end the discussion, he
finally responded, “yes” when she asked if he had had sex with the victim. The Petitioner
said “the same thing” occurred when he spoke with his friend “Kevin” about the victim’s
allegations.



                                               4
       The State called Counsel as a witness. Counsel, who had been practicing for thirty-
one years in the field of criminal law, testified that he and another attorney represented the
Petitioner. Counsel estimated that he met with the Petitioner six times but maybe as many
as ten. Counsel reviewed the discovery with the Petitioner and believed the Petitioner had
a good understanding of the State’s evidence against him. Counsel filed several pretrial
motions on the Petitioner’s behalf.

        The State’s initial offer was for the Petitioner to “plead open with a sentencing
hearing.” Counsel stated that the State would have called three other witnesses to testify
that they also had been sexually abused by the Petitioner. This testimony in addition to the
fact that the Petitioner was in “a position of trust” with a history of criminal behavior placed
him at risk for a sentence well above the minimum. The victim’s parents, however, felt
strongly that they did not want their child to testify about her sexual history which caused
the State to make an offer involving a lesser included offense.

       Counsel recalled speaking with Co-counsel about a mental evaluation but both
believed that the Petitioner met the standard for competency. Counsel recalled the defense
theory the Petitioner wanted to pursue, “that [the Petitioner] had falsely confessed to a
detective, to his own daughter, and to his best friend so that . . . the victim would receive
mental health treatment.” Counsel stated he believed this defense to be “wildly
implausible.” When asked if he coerced the Petitioner to plead guilty, Counsel responded:

       No. I think we viewed our job as attempting to save [the Petitioner’s] life.
       He was a man in his 50’s who was facing in excess of 25-calendar years in
       prison and we hoped that we could resolve it in such a way that he would not
       die in prison. We believed the likelihood of conviction was extraordinarily
       high and that he would likely receive a sentence that would exceed his life.
       And when we obtained an offer [of] . . . approximately 18 years, that [ ]
       would give him the possibility of - - [g]etting out one day[.]

Counsel stated that he did not present the offer as merely an option but
recommended that the Petitioner accept the offer based upon both his and Co-
Counsel’s experience. Counsel stated, “he didn’t have a choice between good and
bad options. He had a choice between bad and worse and that was due to the
evidence.”

       On cross-examination, Counsel disagreed that the Petitioner had fifteen to twenty
minutes to consider the State’s offer to settle the case. Referencing emails, it appeared the
Petitioner had several days to consider the offer.



                                               5
       The post-conviction court took the matter under advisement. In a subsequent order,
the post-conviction court denied relief. It is from this judgment that the Petitioner appeals.

                                          II. Analysis

       On appeal, the Petitioner asserts that he received the ineffective assistance of
counsel. He asserts that Counsel failed to properly prepare or meet with him. Further, the
Petitioner asserts that his plea was not knowing or voluntary because he was not given
adequate time to consider the State’s offer and his attorneys coerced him into pleading
guilty. The State responds that the Petitioner failed to prove his allegations by clear and
convincing evidence and, therefore, the post-conviction court properly denied relief. We
agree with the State.

       The right of a criminally accused to representation is guaranteed by both the Sixth
Amendment to the United States Constitution and article I, section 9, of the Tennessee
Constitution. State v. White, 114 S.W.3d 469, 475 (Tenn. 2003); State v. Burns, 6 S.W.3d
453, 461 (Tenn. 1999); Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). The following
two-prong test directs a court’s evaluation of a claim for ineffectiveness:

               First, the [petitioner] must show that counsel’s performance was
       deficient. This requires showing that counsel made errors so serious that
       counsel was not functioning as the “counsel” guaranteed the [petitioner] by
       the Sixth Amendment. Second, the [petitioner] must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the [petitioner] of a fair trial, a trial whose
       result is reliable. Unless a [petitioner] makes both showings, it cannot be
       said that the conviction or death sentence resulted from a breakdown in the
       adversary process that renders the result unreliable.

      Strickland v. Washington, 466 U.S. 668, 687 (1984); see also State v. Melson, 772
S.W.2d 417, 419 (Tenn. 1989).

        In reviewing a claim of ineffective assistance of counsel, this Court must determine
whether the advice given or services rendered by the attorney are within the range of
competence demanded of attorneys in criminal cases. Baxter, 523 S.W.2d at 936. To
prevail on a claim of ineffective assistance of counsel, “a petitioner must show that
counsel’s representation fell below an objective standard of reasonableness.” House v.
State, 44 S.W.3d 508, 515 (Tenn. 2001) (citing Goad v. State, 938 S.W.2d 363, 369 (Tenn.
1996)).



                                                6
       When evaluating an ineffective assistance of counsel claim, the reviewing court
should judge the attorney’s performance within the context of the case as a whole, taking
into account all relevant circumstances. Strickland, 466 U.S. at 690; State v. Mitchell, 753
S.W.2d 148, 149 (Tenn. Crim. App. 1988). The reviewing court should avoid the
“distorting effects of hindsight” and “judge the reasonableness of counsel’s challenged
conduct on the facts of the particular case, viewed as of the time of counsel’s conduct.”
Strickland, 466 U.S. at 689-90. In doing so, the reviewing court must be highly deferential
and “should indulge a strong presumption that counsel’s conduct falls within the wide
range of reasonable professional assistance.” Burns, 6 S.W.3d at 462. Finally, we note
that a defendant in a criminal case is not entitled to perfect representation, only
constitutionally adequate representation. Denton v. State, 945 S.W.2d 793, 796 (Tenn.
Crim. App. 1996). In other words, “in considering claims of ineffective assistance of
counsel, ‘we address not what is prudent or appropriate, but only what is constitutionally
compelled.’” Burger v. Kemp, 483 U.S. 776, 794 (1987) (quoting United States v. Cronic,
466 U.S. 648, 665 n.38 (1984)). Counsel should not be deemed to have been ineffective
merely because a different procedure or strategy might have produced a different result.
Williams v. State, 599 S.W.2d 276, 279-80 (Tenn. Crim. App. 1980). “‘The fact that a
particular strategy or tactic failed or hurt the defense, does not, standing alone, establish
unreasonable representation. However, deference to matters of strategy and tactical
choices applies only if the choices are informed ones based upon adequate preparation.’”
House, 44 S.W.3d at 515 (quoting Goad, 938 S.W.2d at 369).

        If the petitioner shows that counsel’s representation fell below a reasonable
standard, then the petitioner must satisfy the prejudice prong of the Strickland test by
demonstrating “there is a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at
694; Nichols v. State, 90 S.W.3d 576, 587 (Tenn. 2002). This reasonable probability must
be “sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694;
Harris v. State, 875 S.W.2d 662, 665 (Tenn. 1994). 1In the context of a guilty plea, as in
this case, the effective assistance of counsel is relevant only to the extent that it affects the
voluntariness of the plea. Therefore, to satisfy the second prong of Strickland, the
petitioner must show that ”is a reasonable probability that, but for counsel’s errors, he
would not have pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart,
474 U.S. 52, 59 (1985) (footnote omitted); see also Walton v. State, 966 S.W.2d 54, 55
(Tenn. Crim. App. 1997).

                           A. Ineffective Assistance of Counsel

       The Petitioner asserts that Counsel failed to adequately communicate with the
Petitioner thereby preventing development of a proper defense strategy. The State
responds that the post-conviction court properly denied relief.
                                               7
       In the order denying relief, the post-conviction court made the following findings:

               The Court accredits the testimony of [Counsel], that he visited the
       Petitioner “six to ten times” in the Hill Detention Center to discuss the case
       and its facts. [Counsel] confirmed that discovery was received from the State
       and he had reviewed that material with the Petitioner. The Court notes in the
       plea agreement copy entered as an exhibit to the instant proceedings that the
       Petitioner not only signed it, but an attached, typewritten page clearly
       explained the possible sentences he faced. However, regarding the matter of
       discovery copy provision, the Petitioner has provided no proof, apart from
       his motion, that he did not receive discovery. The Court finds that the
       Petitioner has neither proved by clear and convincing evidence that he was
       not provided copies of his discovery or plea agreement, nor has he
       established how he was prejudiced by that belief.

       The evidence does not preponderate against the post-conviction court’s finding that
Counsel met with the Petitioner multiple times and kept the Petitioner well informed. The
Petitioner’s case was handled by two experienced criminal defense attorneys who
collaborated on various issues that arose during representation. Counsel met with the
Petitioner between six and ten times, reviewed discovery, and filed pre-trial motions on the
Petitioner’s behalf. Counsel negotiated a plea agreement that included a lesser included
offense with a shorter sentence than he could have received had the Petitioner been
convicted at trial. The trial court accredited Counsel’s testimony.

       We conclude that the evidence showed that Counsel reviewed discovery, met with
the Petitioner, and negotiated a reasonable settlement given the facts of the case. The
Petitioner has not provided any evidence that, absent Counsel’s alleged deficiency, he
would have chosen to risk a much more significant sentence rather than plead to one lesser
included offense with a shorter sentence. Accordingly, we conclude that the Petitioner has
not shown that Counsel was deficient or that any alleged deficiency prejudiced him. He is
not entitled to relief as to this issue.

                                B. Involuntary Guilty Plea

      The Petitioner asserts that he only had “15-20 minutes to consider the offer
conveyed to him” by Counsel and that “he felt that he was coerced into pleading guilty.”
The State responds that the Petitioner failed to establish that his guilty plea was involuntary
and unknowing. We agree with the State.

       In the order denying relief, the post-conviction court made the following findings:
                                              8
[The Petitioner] averred inadequate discussions with his attorney, including
a range of punishment assessment, and possible mental illness. During the
instant hearing, the Petitioner stated he was given “fifteen minutes” to make
a decision about the plea agreement. This assertion was discredited where,
by the record and in the instant hearing, the Court calculated the final plea
offer was made to the Petitioner’s counsel five days before acceptance, and
some two weeks before the scheduled trial date. [Counsel] also testified as
to the timeline established by email correspondence with the State. The copy
exhibit of the plea agreement, as well as the original in the Court’s own case
file, included an additional typewritten page thoroughly detailing the
possible sentences faced by the Petitioner.

       At the post-conviction hearing, the Petitioner testified about a
“PTSD” condition with which he had been diagnosed only subsequent to the
offenses. Petitioner alleged this condition accounted for his decision to admit
rape of a child to multiple persons, yet not actually having committed the
crime. The Court discredits the Petitioner’s claim that undiagnosed PTSD
caused him sufficient duress and provoked admissions to particularly heinous
crimes against a child. As well, the Petitioner failed to present witness or
medical record testimony regarding the claimed mental diagnosis. Proof was
not established on how the claimed mental condition generated a side effect
of false admissions. While a diagnosis of PTSD could be considered
mitigating evidence, the co-counsels were not remiss in failing to establish
such a claim based on an unknown and undiagnosed condition. The
Petitioner has failed to establish prejudice.

        The Court considered the recorded GoPro statements made by the
Petitioner. While these videos are not vital to denying the post-conviction
relief sought, statements were memorialized that could easily be viewed as
contrary to the Petitioner’s reasoning for his admission to police, his
daughter, and his best friend. The statements included:

   Video 016330: “I want you to know that I did not. . . I didn’t hurt her.
   Nothing was forced, it just happened.”

   Video 026330: It’s the worse thing you could ever have done.
   “I messed up, oh sh_. I cannot forget the look on her face when she
   realized how far it had gotten. That poor girl. How in the heck can I
   have done that? But I did.”

                                      9
          Video 036330: “I did it. I didn’t stop it.            I’m responsible.”
          “How in the world could I have done that?”

              The excerpts included above contradict the Petitioner’s testimony that
       he willingly gave false confessions solely to get professional help for [the
       victim]. The Court does not find the Petitioner’s instant claim to be credible
       where he states the victim was not “forced.” “It,” as in the sexual abuse,
       “was the worse thing you could ever have done.” And the forthright
       admission words, “I did it.”

              From the transcribed record of the plea agreement, the Petitioner
       responded affirmatively to the Court’s plea colloquy. “Once the trial court
       has conducted a proper plea colloquy, it discharges its duty to assess the
       voluntary and intelligent nature of the plea and creates an adequate record
       for any subsequent review.” Mitchell v. State, No. W2014-00047-CCA-R3-
       PC, 2015 WL 153844, at *6 (Tenn. Crim. App. Jan. 12, 2015) (quoting
       Boykin v. Alabama, 395 U.S. 238, 244 (1969)). Before the Court accepted
       the Petitioner’s plea, it conducted a standard plea colloquy and was satisfied
       with the responses. Therefore, the Court does not find any merit to the
       Petitioner’s contention that the guilty plea was not entered into knowingly,
       voluntarily, and intelligently.

        The evidence does not preponderate against the post-conviction court’s findings.
The Petitioner was provided several days to evaluate the State’s offer for him to plead
guilty to one lesser included offense rather than go to trial for four felony offenses with
exponentially greater sentencing exposure. Counsel stated that he advised the Petitioner
that he should take the offer in light of the evidence against the Petitioner, which included
the Petitioner’s admission of guilt to three different people, and the potential of a lengthier
sentence if convicted on all counts. Furthermore, at the guilty plea hearing, the Petitioner
testified to his understanding of the guilty plea and his willingness to enter the plea
agreement with the State for a lesser included offense and reduced charges. Statements
made by a petitioner, his attorney, and the prosecutor during the plea colloquy, as well as
any findings made by the trial court in accepting the plea, “constitute a formidable barrier
in any subsequent collateral proceedings.” Blackledge v. Allison, 431 U.S. 63, 73-74
(1977). Statements made in open court carry a strong presumption of truth, and to
overcome such presumption, a petitioner must present more than “conclusory allegations
unsupported by specifics.” Id. at 74.

       The trial court accredited Counsel’s testimony and the evidence shows that Counsel
met with the Petitioner, advised him appropriately in light of the facts of the case, and
negotiated for a reduced charge and sentence. The Petitioner testified at the guilty plea
                                              10
hearing that he was competent and entered his plea freely. Accordingly, we conclude that
the Petitioner has failed to demonstrate that his plea was entered involuntarily. He is not
entitled to relief.

                                     III. Conclusion

      Based on the foregoing, we affirm the post-conviction court’s judgment.



                                             ____________________________________
                                                  ROBERT W. WEDEMEYER, JUDGE




                                            11